                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

WESLEY JONES                                                             PLAINTIFF

VS.                             5:18-CV-105-BRW-BD

JAMES HAMPTON                                                         DEFENDANT

                                    JUDGMENT

      Based on the Order that was entered today, it is CONSIDERED, ORDERED, and

ADJUDGED that this case is DISMISSED, WITHOUT PREJUDICE.

      IT IS SO ORDERED this 5th day of November, 2018.



                                       /s/ Billy Roy Wilson ______________
                                       UNITED STATES DISTRICT JUDGE
